DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant remarks page 5, lines 13-16, filed 08/15/2022, with respect to 112(d) rejection have been fully considered and are persuasive.  The 112(b) rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, None of the prior art discloses or suggests, “ wherein the rechargeable battery module also has an idling mode of operation in which it neither delivers DC power to nor absorbs DC power from the DC distribution bus; wherein the DC/DC converter is arranged such that, in the idling mode of operation, the DC/DC converter is repeatedly switchable between (i) a ramping-up configuration of the switches in which a current is withdrawn from a source which is one of the DC distribution bus and the rechargeable battery module, flows through the inductor and is returned to said source, and (ii) a freewheeling configuration of the switches in which the current from the ramping-up configuration is isolated from said source to flow in a continuous loop within the converter; and wherein the electrical power supply system further has a controller which is configured to control the repeated switching between the ramping-up configuration and the freewheeling configuration such that, in the idling mode of operation, heat resulting from the repeated switching and the current flow produced thereby in the DC/DC converter is transferred by the heat transfer arrangement from the DC/DC converter to heat the rechargeable battery module.” in combination with other limitations of the claim.
Claims 2-14 are allowed for the same reason mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent prior art
Peterson (US 20140302415 A1) discloses the power converter may include a power switch and resistive heating element that is thermally coupled to the fuel cell stack. The controller is configured to activate the power converter, if a temperature is below a predetermined temperature value, to draw current from the fuel cell stack to cause the fuel cell stack to generate heat. Heat from the power converter is also applied to the fuel cell stack (abstract). But the heat transfer in Peterson’s involves the power drawn from the battery. 
Choi (US 20140239903 A1) discloses  A power conversion device having a battery heating function, comprising: a battery; a bidirectional converter including a first circuit unit coupled between the battery and a DC link, a switch between a second node and a first node to which the first circuit unit and the battery are coupled, and second and third circuit units each coupled between the second node and the DC link; and a controller controlling the bidirectional converter to heat the battery. sub.-in a battery heating mode (claim 1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/RICHARD ISLA/             Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                           	August 25, 2022